DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is of undue length. The abstract should be no more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 11, lines 25-30 of the document titled “Clean Copy of Specification” states that the first restraining element includes a seat belt and the second restraining element includes an airbag module. This is inconsistent with the rest of the disclosure, which states that the airbag module is part of the first restraining element, and the seat belt is part of the second restraining element.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28, line 3
Claim 30, line 2
Claim 33, line 2
Claim 20, line 19 recites the limitation “a position within the range of the standard position” which is unclear as “a position” was claimed in line 9.  The examiner recommends changing the language to “the position within the range of the standard position”.
Claim 22, line 3 recites the phrase “and/or” which should be changed to “and”, as the “or” scenario is not supported in the specification.
Claim 26 recites the limitation "the change of position of the vehicle seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27, lines 3-4 recites the limitation “a position within the range of the standard position” which is unclear as “a position” was claimed in line 9.  The examiner recommends changing the language to “the position within the range of the standard position”.
Claim 32 recites the limitation "the steering wheel” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the instrument panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35, line 17 recites the phrase “only”. It is unclear if the phrase “only” implies that only a third restraining element is initially activated (which is contradicted by lines 19-20 which describe activation of the second restraining element), or if the phrase “only” has a different meaning that is unclear in the context of the claims.
Claim 35, line 18 recites the limitation “a position within the range of the standard position” which is unclear as “a position” was claimed in line 9.  The examiner recommends changing the language to “the position within the range of the standard position”.
Claim 37 recites the limitation "the load limiter” in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the load limiter” in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38, lines 3-4 and 6-7 recites the limitation “a position within the range of the standard position” which is unclear as “a position” was claimed in line 9.  The examiner recommends changing the language to “the position within the range of the standard position”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 26-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ryl (U.S. Pub. No. 2020/0114867 A1) in view of Wang et al. (U.S. Pub. No. 2006/0138797 A1), hereinafter Wang.
Regarding claim 20, Ryl discloses (Fig. 1) a vehicle occupant restraint device 1 for the protection of a vehicle occupant 3 in a vehicle seat 7 comprising plural restraining elements 6, 23, 29 and a controller 31 (Fig. 2), wherein at least one first restraining element 23 comprises an airbag module 23 including an airbag (Para. [0021]) and at least one second restraining element 5 comprises a seat belt 5 having a belt retractor (Para. [0020]), the seat belt 5 being operatively connected with a tensioning unit 19 (Fig. 1) where, in a situation of restraint (Para. [0025]), the controller 31 differentiates between a first situation (Fig. 1) in which the vehicle seat 7 with the vehicle occupant 3 is in a position within the range of a standard position (Fig. 1) relative to the airbag 23 of the first restraining element 23 and a second situation (Fig. 3) in which the vehicle seat 7 with the vehicle occupant 3 is in a position beyond the standard position (Fig. 3), and, when the first situation is given, the controller 31 activates the first 23 and second 5 restraining elements only, especially the tensioning is integrated in the vehicle seat 7 or (is operatively connected with the vehicle seat 7) can be activated (Fig. 4) or (connected) by the controller 31 (Para. [0025]). Ryl does not disclose the use of a sensor element for determining the position of the vehicle seat, or that the vehicle seat is moved initially via the third restraining element to a position within the range of the standard position.
Wang teaches (Fig. 1) the use of a sensor element 28 for determining the position of the vehicle seat 10 (Para. [0026]). Wang also teaches that the vehicle seat 10 is moved by a third restraining element 24, 26 to a position within the range of the standard position (indicated with dashed lines in Fig. 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl by utilizing a sensor element for determining position of the vehicle seat and moving the position of the vehicle seat with a third restraining element as disclosed and taught by Wang because the sensor element allows for detection of the position of the vehicle seat, while the third restraining element allows the vehicle seat to be automatically moved to a safer position when a potential crash is detected (Abstract of Wang). Further, substituting the method of changing the occupant position of Ryl (Fig. 4; seatback airbag 29) with the third restraining element of Wang (Fig. 1 of Wang; actuators 24, 26) allows the vehicle seat to be repeatedly moved between positions without the need for replacing or resetting the airbag.
claim 21, Ryl, modified as above, further discloses that the tensioning unit 19 of the second restraining element 5 fixes the vehicle occupant 3 via the seat belt 5 in the vehicle seat 7 (Fig. 3 of Ryl) while the vehicle seat 7 is moved to the position within the range of the standard position (Fig. 4 of Ryl) by the third restraining element (24, 26 of Wang). After substituting the seatback airbag 29 of Ryl for the actuators 24, 26 of Wang to move the vehicle occupant to the position within the range of the standard position, the transition from Fig. 3 to Fig. 4 of Ryl demonstrates the tensioning unit fixing the vehicle occupant via the seat belt in the vehicle seat.
Regarding claim 26, Ryl, modified as above, further discloses that the change of position of the vehicle seat 10 caused by the third restraining element 24, 26 can be actively controlled (Para. [0027] of Wang; “continuously monitor”).
Regarding claim 27, Ryl, modified as above, further discloses that, when a risk of an imminent situation of restraint is detected (Para. [0055] of Wang; “elevated risk of vehicle collision”), the controller 34 moves the vehicle seat 10 to a position within the range of the standard position (Para. [0055] of Wang).
Regarding claim 28, Ryl, modified as above, further discloses that the tensioning unit 19 of the second restraining element 5 comprises at least one main tensioner (Para. [0007] of Ryl; “the belt pretensioner”), especially a pyrotechnical main tensioner (Para. [0007] of Ryl; “is triggered pyro technically”).
Regarding claim 29, Ryl, modified as above, further discloses that the tensioning unit 19 of the second restraining element 5 comprises a pre-tensioner 19 (Para. [0020] of Ryl).
claim 30, Ryl, modified as above, further discloses that the second restraining element 5, especially the belt retractor 19 of the second restraining element 5, comprises a connectable load limiter (Para. [0027] of Ryl; “belt force limitation”), with a connection and disconnection of the load limiter being controllable by the controller 31 (Para. [0019] of Ryl; pretensioner 19 is signally connected with the controller 31, and pretensioner 19 acts as the connectable load limiter).
Regarding claim 31, Ryl, modified as above, further discloses that the second restraining element 5 is a seat-integrated seat belt system 5 (Fig. 1 of Ryl; seat belt 5 integrated with vehicle seat 7).
Regarding claim 32, Ryl, modified as above, further discloses that the airbag module 23 of the first restraining element 23 is disposed in the steering wheel 6 (Fig. 1 of Ryl) or (the instrument panel).
Regarding claim 33, Ryl, modified as above, further discloses further restraining elements 86 (Fig. 1 of Wang), especially further restraining elements including airbag modules 86.
Regarding claim 35, Ryl discloses (Fig. 1) a method for operating a vehicle occupant restraint device 1 for the protection of a vehicle occupant 3 in a vehicle seat 7 comprising a controller 31 (Fig. 2) and a group of at least three matching restraining elements, a first restraining element 23 comprising an airbag module 23 including an airbag 23 and a second restraining element 5 comprising a seat belt system 5 including a seat belt 5, a tensioning unit 19, and a belt retractor (Para. [0007]; “belt webbing is reversibly retracted”), wherein the method comprises the following steps:

when the first situation (Fig. 1) is given, the controller 31 activates the tensioning unit 19 of the seat belt 5 of the second restraining element 5 (Para. [0027]) as well as the airbag module 23 of the first restraining element 23 (Para. [0021]);
when the second situation (Fig. 3) is given, the controller 31 initially activates a third restraining element 29 (Fig. 4) as well as the tensioning unit 19 of the second restraining element 5 (Para. [0025]) so that the vehicle occupant 3 is fixed in the vehicle seat 7 by the seat belt 5 of the second restraining element 5 (Para. [0025]; belt tongue 27 activates to keep the lap belt portion 9 taught to keep occupant fixed to seat) during the movement of the vehicle seat 7 to the position within the range of the standard position (Fig. 4). Ryl does not disclose that the third restraining element moves the vehicle seat with the vehicle occupant to a position within the range of the standard 
Wang teaches that the vehicle seat 10 is moved by a third restraining element 24, 26 to a position within the range of the standard position (indicated with dashed lines in Fig. 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl by moving the position of the vehicle seat with a third restraining element as disclosed and taught by Wang substituting the method of changing the occupant position of Ryl (Fig. 
Regarding claim 36, Ryl, modified as above, does not disclose that the controller detects the position of the vehicle seat by means of at least one sensor element.
Wang teaches that the controller 34 detects the position of the vehicle seat 10 (Para. [0027]) by means of at least one sensor element 28.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl by utilizing a sensor element for determining position of the vehicle seat as disclosed and taught by Wang because the sensor element allows for detection of the position of the vehicle seat, while the third restraining element allows the vehicle seat to be automatically moved to a safer position when a potential crash is detected (Abstract of Wang). 
Regarding claim 37, Ryl, modified as above, further discloses that, when the first situation (Fig. 4) is given, the controller 31 connects the load limiter (Para. [0027] of Ryl; “belt force limitation”) inside the belt retractor 19 of the second restraining element 5.
Regarding claim 38, Ryl, modified as above, further discloses that when the second situation (Fig. 3), the controller 31 connects the load limiter within the belt retractor 19 of the second restraining element 5 only when the vehicle seat 7 is in a position within the range of the standard position (Fig. 4; Para. [0027]; ΔtP corresponds to second situation, ΔtC corresponds to vehicle seat reaching position within range of the standard position) or (disconnects the load limiter within the belt retractor of the .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryl in view of Wang, and further in view of Murakami et al. (U.S. Pub. No. 2018/0281626 A1), hereinafter Murakami.
Regarding claim 22, Ryl, modified as in claim 20 above, does not disclose that the third restraining element comprises a linear displacing element and a rotational displacing element.
Murakami teaches (Fig. 1) that the third restraining element 14, 18 comprises a linear displacing element 14a (Para. [0032]) and a rotational displacing element 18a (Para. [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl and Wang by using a linear displacing element and rotational displacing element in the third restraining element as disclosed by Murakami because the linear and rotational displacing elements allow for independent adjustment of the angle of the seat back (via rotational element) and the forward/backward position of the seat (via linear element).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryl in view of Wang, and further in view of Huf et al. (U.S. Pub. No. 2019/0351794 A1), hereinafter Huf.
Regarding claim 23, Ryl, modified as above in claim 20, does not disclose that the third restraining element comprises a load limiter.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl and Wang by using a load limiter as part of the third restraining element as disclosed by Huf because the load limiter limits and absorbs relative movements between the components of the third restraining element (Para. [0008] of Huf).
Regarding claim 24, Ryl, modified as above in claim 20, does not disclose that the third restraining element comprises an energy-absorbing structure.
Huf teaches (Para. [0013]) that the third restraining element 41 comprises an energy-absorbing structure 47, 48 (Para. [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl and Wang by using an energy-absorbing device as part of the third restraining element as disclosed by Huf because the energy-absorbing device limits and absorbs relative movements between the components of the third restraining element (Para. [0008] of Huf).
Regarding claim 25, Ryl, modified as above in claim 20, does not disclose that the third restraining element comprises a torsion rod.
Huf teaches (Para. [0013]) that the third restraining element 41 comprises a torsion bar (Para. [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl and .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ryl in view of Wang, and further in view of Yetukuri et al. (U.S. Pub. No. 2018/0170215 A1), hereinafter Yetukuri.
Regarding claim 34, Ryl, modified as above in claim 20, discloses all aspects of the invention as described above except the use of the vehicle occupant restraint device in an autonomously drivable vehicle.
Yetukuri teaches (Fig. 1 and 2) that a vehicle occupant restraint device 12 can be used in an autonomously drivable vehicle (Para. [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ryl and Wang by using the vehicle occupant restraint device in an autonomously drivable vehicle as disclosed by Yetukuri because it is more common in autonomous vehicles for occupants to sit in a position other than a position within the range of a standard position, as the driver is not required to be actively operating the vehicle at all times. It is critical in instances of possible impact that the seats be adjusted to put the occupant in an optimal position for deployment of safety devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616





/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616